          Case 1:19-cr-00850-JSR Document 25 Filed 01/22/20 Page 1 of 1



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on January 22, 2020 I served the foregoing on all counsel of

record via the ECF filing system, including the following individuals:



Edward Imperatore                                William Weinreb
Scott Hartman                                    Michael Packard
Daniel Tracer                                    Quinn Emanuel Urquhart & Sullivan, LLP
Assistant United States Attorneys                111 Huntington Ave., Suite 520
The Silvio J. Mollo Building                     Boston, MA 02199
One Saint Andrew’s Plaza                         Telephone: (617) 712-7100
New York, NY 10007                               Email: billweinreb@quinnemanuel.com
Telephone: (212) 637-2327                        Email: michaelpackard@quinnemanuel.com
Email: Edward.Imperatore@usdoj.gov
Email: Scott.Hartman@usdoj.gov                   William Burck
Email: Daniel.Tracer@usdoj.gov                   Quinn Emanuel Urquhart & Sullivan, LLP
                                                 1300 I Street NW, Suite 900
Attorneys for U.S. Department of Justice         Washington, D.C. 20005
                                                 Telephone: (202) 538-8000
                                                 Email: williamburck@quinnemanuel.com

                                                 Michael Barry Carlinsky
                                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, NY 10010
                                                 Telephone: (212) 849-7000
                                                 Email:michaelcarlinsky@quinnemanuel.com

                                                 Attorneys for William Taylor


                                                 /s/ Eric B. Bruce
                                                 Eric B. Bruce
                                                 Counsel for Defendant Parker H. Petit


 Dated: January 22, 2020
